Citation Nr: 9920398	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  98-08 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied a total rating for 
compensation purposes based on individual unemployability.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Service connection had been in effect for schizophrenia in 
this case since 1972 and a rating of 70 percent has been in 
effect since 1977 except for a brief period of time between 
December 1982 and July 1984 when a 50 percent rating was in 
effect.  There are no other service-connected disorders 
involved in this case.

Several reports of periodic VA psychiatric examinations and 
some outpatient treatment records spanning the years from the 
early 1970's to 1986 are in the claims file.  A January 1987 
rating decision shows that no future VA examination was to be 
scheduled, resulting in a July 1986 VA examination report 
being the last examination report of record until the medical 
evidence developed in conjunction with the veteran's June 
1997 claim for a total rating based on individual 
unemployability.  That evidence consists of two reports from 
Dr. Rosado Del Valle, dated in December 1994 and May 1997, 
who has seen the veteran since October 1979 for treatment 
through VA's Fee-Basis treatment program; a July 1997 Social 
and Industrial Survey; and a July 1997 VA examination by the 
same doctor, Miriam Marti, M.D., who had examined the veteran 
in July 1986.

In some respects, the recent evidence suggests that the 
veteran's condition is the same or, perhaps, a little better 
than it was in the 1980's.  In particular, the VA Social and 
Industrial Survey noted that the veteran had no complaints 
about his psychiatric condition and that his wife described 
his behavior as "adequate" although both noticed he often 
had difficulty finishing projects he has started such as 
painting the house.  It was noted that the veteran visited 
his parents frequently, went shopping with his wife 
sporadically, and walked around the neighborhood.  Several 
neighbors were interviewed and all described the veteran as a 
cordial person who conversed with them and no abnormal 
behavior was indicated except one neighbor who stated that 
the veteran seemed nervous sometimes.

Although the veteran was diagnosed with schizophrenia, 
undifferentiated type, in the 1980's, Dr. Marti's most recent 
diagnosis was schizophrenia, residual type with persistent 
anxiety.  Dr. Marti's report shows that the diagnosis was 
deferred pending receipt and review of the Social and 
Industrial Survey but, once the report was received, the 
doctor entered the diagnosis without commenting on the 
findings in the report, if any, that influenced the 
diagnosis.

The Board notes that the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DS- IV) provides the 
following with regard to this diagnosis:

The Residual Type of Schizophrenia should 
be used when there has been at least one 
episode of Schizophrenia, but the current 
clinical picture is without prominent 
positive symptoms (e.g., delusions, 
hallucinations, disorganized speech or 
behavior).  There is continuing evidence 
of the disturbance as indicated by the 
presence of negative symptoms (e.g., flat 
affect, poverty of speech, or avolition) 
or two or more attenuated positive 
symptoms (e.g., eccentric behavior, 
mildly disorganized speech, or odd 
beliefs).  If delusions or hallucinations 
are present, they are not prominent and 
are not accompanied by strong affect.  
The course of the Residual Type may be 
time limited and represent a transition 
between a full-blown episode and complete 
remission.  However, it may also be 
continuously present for many years, with 
or without acute exacerbations.

DSM-IV at 289; see 38 C.F.R. § 4.125 (1998) (diagnoses of 
mental disorders must conform to DSM-IV for VA rating 
purposes).

The findings on Dr. Marti's current examination were similar 
to the findings on the July 1986 examination in that the 
veteran was described as having high anxiety, as not liking 
noise, and as having difficulty getting along with people.  
However, in the July 1986 examination report, the doctor 
noted complaints of auditory hallucinations while in the July 
1997 report the doctor state that the veteran was not 
actively hallucinating but did have referential thinking.  
The doctor did not comment on whether the Schizophrenia, 
Residual Type, was likely to "represent a transition between 
a full-blown episode and complete remission" or whether it 
would more likely "be continuously present for many years, 
with or without acute exacerbations".  DSM-IV at 289.

Unlike Dr. Marti's diagnosis of Schizophrenia, Residual Type, 
Dr. Rosado Del Valle diagnosed Schizophrenia, 
Undifferentiated Type, Chronic.  In December 1994, Dr. Rosado 
Del Valle stated that during the course of treatment since 
1979 there had been no improvement in the veteran's symptoms 
and in May 1997, the doctor stated that "[d]uring the course 
of treatment, he has been erratic with [illegible] 
difficulties."  In both reports, the doctor stated that the 
veteran had exhibited marked resistance to a certain type of 
therapy, but the type is not clear from the handwritten 
notations.  It was noted, however, in both Dr. Marti's report 
and in the Social and Industrial Survey that, although Dr. 
Rosado Del Valle prescribes medication for the veteran, the 
veteran is noncompliant with the medications.  Dr. Marti did 
not comment on the level of amelioration of symptoms that the 
veteran might experience if he were compliant with the 
prescribed medications.

In addition, although Dr. Rosado Del Valle's reports were 
checked "semi-annual" and "annual" and although he stated 
in the December 1994 report that the veteran "has continued 
ambulatory treatment on a monthly basis", only two reports 
in a two and a half year period were obtained for the record.  
The doctor noted that hospitalizations for the psychiatric 
condition had been prevented and that the veteran had been 
able to stay married.  Nevertheless, Dr. Rosado Del Valle 
noted that the veteran's "prognosis was poor" on both 
reports.  Finally, the Board notes that no examiner in this 
case commented directly on the degree of social and 
industrial impairment resulting from the veteran's service-
connected schizophrenia especially the effect the symptoms 
have upon his ability to work.

Given the seemingly conflicting findings as to the level of 
disability experienced by the veteran on the different 
reports involved in this case, given that none of the 
examiners commented directly on the effect of the present 
symptoms on the veteran's ability to work, and given that it 
is difficult in this case to discern the effect of the 
present symptoms on the veteran's ability to work from what 
was said in the reports, the Board concludes that remand is 
required for further development of the evidence in this 
regard.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO must obtain all outpatient or 
fee-basis treatment records pertaining to 
treatment of the service-connected 
schizophrenia in recent years that have 
not already been obtained and associated 
them with the claims file.  In 
particular, the RO should attempt to 
obtain records, if any, of Dr. Rosado Del 
Valle that were not obtained in July 1997 
when the RO requested records from July 
1995 to present.

2.  The RO should attempt to obtain a 
statement from Dr. Rosado Del Valle, the 
Fee-Basis physician who has treated the 
veteran since 1979, concerning the degree 
of social and industrial impairment 
resulting from the veteran's service-
connected schizophrenia including the 
effect the symptoms have upon his ability 
to work.

3.  The RO must schedule the veteran for 
a psychiatric examination.  The examiner 
must review all the relevant evidence in 
the claims file including the July 1997 
Social and Industrial Survey and Dr. 
Rosado Del Valle's reports and any 
statement obtained pursuant to #2 above. 
The report of examination should include 
a detailed account of all manifestations 
of psychiatric pathology found to be 
present.  The examiner should render an 
opinion concerning the degree of social 
and industrial impairment resulting from 
the veteran's service-connected 
schizophrenia including the effect the 
symptoms have upon his ability to work.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

The RO and the appellant are also advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Veterans Appeals 
(Court).  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, No. 97-78 (U.S. Vet. App. June 26, 
1998).

5.  The RO should readjudicate the claim 
for a total rating for compensation 
purposes based on individual 
unemployability considering the evidence 
in its entirety.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  On remand, the appellant is free to 
submit additional evidence and argument.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  However, he need 
take no action unless otherwise notified.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










